Court of Appeals
                           Sixth Appellate District of Texas

                                      JUDGMENT


 The State of Texas, Appellant                           Appeal from the 6th District Court of Lamar
                                                         County, Texas (Tr. Ct. No. 27013).
 No. 06-19-00139-CR           v.                         Memorandum Opinion delivered by Justice
                                                         Stevens, Chief Justice Morriss and Justice
 Billy John Bell, Appellee                               Burgess participating.



        As stated in the Court’s opinion of this date, we find reversible error in the judgment of the
court below. Therefore, we reverse the trial court’s order dismissing the indictment and remand
this case to the trial court for further proceedings.
        We further order that the appellee, Billy John Bell, pay all costs of this appeal.


                                                        RENDERED JANUARY 10, 2020
                                                        BY ORDER OF THE COURT
                                                        JOSH R. MORRISS, III
                                                        CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk